Judgment in so far as appealed from reversed, with costs of this appeal and in the trial court, and all provisions therein awarding the city of New York a lien upon the premises are stricken therefrom, and all findings of fact and conclusions of law to that effect are also reversed. Under the letters patent the possibility of reverter was vested in the State of New York. This interest or estate could not be cut off or diminished by any act by the city of New York. When the State vacated the Ietters-patent and re-entered for a condition broken, it became seized of its first estate and all intermediate liens and incumbrances weie thereby avoided. (4 Kent’s Comm. [14th ed.] 127.) Blackmar, P. J., Kelly, Jaycox, Manning and Young, JJ., concur. Settle order on notice before Mr. Justice Jaycox.